Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 1 of 45 Page ID #:3457
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 2 of 45 Page ID #:3458
   The disputed terms are construed as set forth in this Order.

 I.   TECHNOLOGICAL SUMMARY

      The Asserted Patents generally relate to monitoring a subject’s activity or health
condition.
      The ’007 Patent, titled “Athlete’s GPS-Based Performance Monitor,” issued on
January 11, 2000 and generally describes a “Global Positioning System (GPS) based
personal athletic performance monitor.” ’007 Patent at Abstract.

       The ’233 Patent, titled “Personal Medical Device Communication System and
Method,” issued on August 8, 2006 and generally describes “[a] personal and/or
institutional health and wellness communications system, which may be used for a
variety of emergency and non-emergency situations using two-way communications
devices and a bi-directional communication network.” ’233 Patent at Abstract.

       The ’958 Patent, titled “Method and Apparatus for Health and Disease
Management Combining Patient Data Monitoring with Wireless Internet Connectivity,”
issued on December 20, 2005 and generally describes “a method and apparatus for a
wireless health monitoring system for interactively monitoring a disease or health
condition of a patient by connecting an internet-enabled wireless web device (‘WWD’) to
a digital camera or other health monitoring device.” ’958 Patent at Abstract.

      The ’377 Patent, titled “Method and Apparatus for Monitoring Exercise with
Wireless Internet Connectivity,” issued on October 2, 2012 and generally describes a
method and apparatus for providing “wireless monitoring of exercise, fitness, or nutrition
by connecting a web-enabled wireless phone to a device which provides exercise-related
information, including physiological data and data indicating an amount of exercise
performed.” ’377 Patent at Abstract.
      The ’192 Patent, titled “Detection and Compensation Method for Monitoring the
Place of Activity on the Body,” issued on April 19, 2016 and generally describes “[a]
measuring system compris[ing] a sensor arranged to be attached to a subject for obtaining
a measured value representing a physical or a physiological quantity of the subject.” ’192
Patent at Abstract.

      The ’542 Patent, titled “Health Monitoring Appliance,” issued on October 31, 2017
and generally describes a “heart monitoring system for a person [that] includes one or
more wireless nodes; and wearable appliance in communication with the one or more
wireless nodes, the appliance monitoring vital signs.” ’542 Patent at Abstract.

       Relevant disclosures from each of the Asserted Patents will be discussed in greater
detail in relation to each of the parties’ specific claim construction disputes.




                                             2
 Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 3 of 45 Page ID #:3459


II.   LEGAL STANDARD

          A. General Claim Construction Principles

       As established in Markman v. Westview Instruments, 517 U.S. 370 (1996), claim
construction is a matter wholly within the jurisdiction of the court. Markman v. Westview
Instruments, 517 U.S. 370, 372 (1996) (“[T]he construction of a patent . . . is exclusively
within the province of the court.”). The purpose of claim construction is to “determin[e]
the meaning and scope” of a patented invention in order to define the patent owner’s
rights. Id.; Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc). Claim
construction is a legal issue that may require subsidiary findings of fact. Teva Pharm.
USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 332 (2015).

       Generally, a claim term is given its “ordinary and customary meaning.” Phillips,
415 F.3d at 1312 (citing Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed.
Cir. 1996)). In patent cases, “the ordinary and customary meaning . . . is the meaning that
the term would have to a person of ordinary skill in the art in question at the time of
invention.” Philips, 415 F.3d at 1313. “In some cases, the ordinary meaning . . . may be
readily apparent,” requiring only common sense application of a widely accepted
meaning. Id. at 1314. However, when claim meaning is not so readily apparent, a court
must determine what a skilled person in the appropriate field of art would understand a
claim term to mean. Id.

       Courts first consider the intrinsic evidence, which includes the patent claims,
patent specification, and prosecution history. Vitronics, 90 F.3d at 1582. “Attending this
principle, a claim construction analysis must begin and remain centered on the claim
language itself, for that is the language the patentee has chosen to ‘particularly point out
and distinctly claim the [patented] subject matter.’” Innova/Pure Water, Inc. v. Safari
Water Filtration Sys., Inc., 381 F.3d 1111, 1116 (Fed. Cir. 2004) (quoting Interactive Gift
Express, Inc. v. Compuserve, Inc., 256 F.3d 1323, 1331 (Fed. Cir. 2001)). A term’s use in
context may help to distinguish or clarify its meaning from other potential definitions.
See, e.g., Phillips, 415 F.3d at 1314 (illustrating that “steel baffles” implies that “baffles”
are not intrinsically made of steel). Claim terms are commonly used consistently
throughout a patent, and thus “the usage of a term in one claim can often illuminate the
meaning of the same term in other claims.” Id.

        The claim terms must be read in light of the specification. Id. at 1315 (citing
Vitronics, 90 F.3d at 1582 (“[T]he specification ‘is always highly relevant . . . . Usually,
it is dispositive; it is the single best guide to the meaning of a disputed term.’”)). The
specification may provide insight into an inventor’s understanding of her invention at the
time of patenting, as it might contain an intentional disclaimer of claim scope that reveals


                                              3
 Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 4 of 45 Page ID #:3460

limits on an inventor’s intended invention. Phillips, 415 F.3d at 1316. The Federal Circuit
has also recognized that an inventor may invoke a particular definition of a term in her
specification or otherwise use a term in the specification in a manner that differs from the
term’s ordinary usage. Id. “In such cases, the inventor’s lexicography governs.” Id.

       In addition to the patent itself, the Court “should also consider the patent’s
prosecution history, if it is in evidence.” Id. at 1317. The prosecution history consists of
“all the proceedings before the Patent and Trademark Office, including any express
representations made by the applicant regarding the scope of the claims.” Vitronics, 90
F.3d at 1582. However, because the prosecution history, also called the “file history” or
“file wrapper,” is a product of negotiations between the inventor and the United States
Patent and Trademark Office (“USPTO”), “it often lacks the clarity of the specification
and thus is less useful for claim construction purposes.” Phillips, 415 F.3d at 1317.
Nevertheless, like the specification, the prosecution history may still be useful in
understanding the inventor’s understanding of her own invention. Id. (citing Vitronics, 90
F.3d at 1582-83). Moreover, during prosecution history, a patent applicant may disclaim
claim scope by making a clear and unequivocal disavowal of the plain meaning of
ordinary claim language. Id. at 1319 (citing Texas Digital Sys., Inc. v. Telegenix, Inc.,
308 F.3d 1193, 1204 (Fed. Cir. 2002)).

      After looking at the intrinsic evidence, courts may consider extrinsic evidence,
including inventor and expert testimony, dictionaries, and treatises. Phillips, 415 F.3d at
1317. However, extrinsic evidence is “less significant than the intrinsic record” because it
is generally “less reliable.” Id. at 1317-18. Additionally, extrinsic evidence cannot be
used to change the meaning of a term as used in the specification. Merck & Co. v. Teva
Pharm. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005). Thus, the extrinsic evidence
should always be considered in context of the intrinsic evidence. Phillips, 415 F.3d at
1319.

       Technical dictionaries are a particular type of extrinsic evidence that may provide
information about the ways a term is used in a particular field of art. Id. at 1318. Expert
testimony may also be useful in several ways, “such as to provide background on the
technology at issue, to explain how an invention works, to ensure that the court’s
understanding . . . is consistent with that of a person of skill in the art, or to establish that
a particular term . . . has a particular meaning in the pertinent field.” Id. However, as with
all extrinsic evidence, courts will “discount any expert testimony ‘that is clearly at odds
with [the intrinsic evidence] of the patent,’” as well as expert testimony that is conclusory
or unsupported. Id. (quoting Key Pharm. v. Hercon Labs. Corp., 161 F.3d 709, 716 (Fed.
Cir. 1998)).




                                                4
    Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 5 of 45 Page ID #:3461
           B. Claim Term Indefiniteness

       “[A] patent is invalid for indefiniteness if its claims, read in light of the
specification delineating the patent, and the prosecution history, fail to inform, with
reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus,
Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014); see also 35 U.S.C. § 112 ¶ 2.
This standard “mandates clarity, while recognizing that absolute precession is
unattainable.” Id. at 910. “General principles of claim construction apply to
indefiniteness allegations.” HZNP Medicines LLC v. Actavis Labs. UT, Inc., 940 F.3d
680, 688 (Fed. Cir. 2019) (citing Biosig Instruments, Inc. v. Nautilus, Inc., 783 F.3d
1374, 1377-78 (Fed. Cir. 2015)). To the extent subsidiary facts are presented to support
that a claim term is indefinite, they must be proven by clear and convincing
evidence. Microsoft Corp. v. I4I Ltd. P’ship, 564 U.S. 91, 95 (2011).

           C. Means-Plus-Function Claim Construction Principles

        Under Section 112, Paragraph 61 of the Patent Act,

        An element in a claim for a combination may be expressed as a means or step
        for performing a specified function without the recital of structure, material,
        or acts in support thereof, and such claim shall be construed to cover the
        corresponding structure, material, or acts described in the specification and
        equivalents thereof.

35 U.S.C. § 112 ¶ 6. “[U]se of the word ‘means’ creates a presumption that § 112, ¶ 6
applies.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015)
(quoting Personalized Media Commc’ns, LLC v. Int’l Trade Comm’n, 161 F.3d 696, 703
(Fed. Cir. 1998)); but see Skky, Inc. v. MindGeek, s.a.r.l., 859 F.3d 1014, 1019 (Fed. Cir.
2017) (claim term “wireless device means” does not invoke § 112, ¶ 6 because it denotes
a class of structures).

       Conversely, when a claim term lacks the word “means,” there is a presumption
against “means-plus-function” claiming. Id. “[T]he presumption can be overcome and
§ 112, para. 6 will apply if the challenger demonstrates that the claim term fails to ‘recite
sufficiently definite structure’ or else recites ‘function without reciting sufficient structure
for performing that function.’” Id. (citing Watts v. XL Sys., Inc., 232 F.3d 877, 880 (Fed.

1
  The America Invents Act (“AIA”) amended the labeling convention of sub-sections of
§ 112 of the Patent Act, so that the sub-sections correspond to letters instead of numbers.
Thus, 35 U.S.C. § 112 ¶ 6 was relabeled to 35 U.S.C. § 112(f). Because the Asserted
Patents in this case were filed before the AIA took effect, the Court refers to the prior
labeling convention in this Order.

                                               5
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 6 of 45 Page ID #:3462
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 7 of 45 Page ID #:3463
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 8 of 45 Page ID #:3464

“elapsed distance of an athlete; current or average speed of an athlete; [or] current or
average pace of an athlete.” (See Dkt. No. 77 at 5.) Plaintiff asserts that the ’007 Patent
describes certain types of athletic performance feedback data that are not computed from
time-stamped GPS waypoints but instead through other means, such as through a
barometric pressure sensor. (Id.) Plaintiff further asserts that the ’007 Patent “describes
the types of data that can be calculated from GPS position and time information.” (Id.
(emphasis in original).)

       In its Opening Brief, Plaintiff cites a portion of the specification to support its
assertion about data types that “can be” calculated from time-stamped waypoints. (Id.) In
particular, the specification refers to “elapsed distance, current and average speeds and
paces, calories burned, miles remaining, and time remaining.” ’007 Patent at 7:40-50. In
their briefs, Defendants emphasize “calories burned” from this list. Defendants question
Plaintiff’s omission of “calories burned” from Plaintiff’s proposed construction and use
“calories burned” as one example of a circumstance where Plaintiff has not shown a
corresponding algorithm for how calories burned could be computed “from the series of
time-stamped waypoints.” In its Responsive Brief, Plaintiff appears to walk back from its
previously-quoted portion of the specification. It asserts that the specification refers to
calories burned in the context of “athletic performance data,” but not in the context of
“athletic performance feedback data.” (Dkt. No. 80 at 2 (emphasis in original).) It
otherwise asserts that the specification’s references to “calories burned” are “ambiguous”
and states, without support, that a person of skill in the art would not have understood
“athletic performance feedback data” to include calories burned. (Id.)

        Plaintiff’s arguments for limiting the scope of what constitutes “athletic
performance feedback data” are not persuasive. As both parties noted, the specification
states:

      During the exercise session, the GPS receiver module 604 continuously
      determines the athlete’s geographical position and stores it in the memory 608
      along with other information such as the date and time that each position was
      acquired. From these positions and times, performance data such as elapsed
      distance, current and average speeds and paces, calories burned, miles
      remaining, and time remaining are calculated. Based on this data,
      recommendations to increase or decrease level of effort to meet pre-set
      performance targets are then determined.

’007 Patent at 7:41-50 (emphasis added). Although Plaintiff discounts this language in its
Responsive Brief, this passage supports Defendants’ position regarding the meaning of
the term “athletic performance feedback data.” It specifically states that “performance
data” like “calories burned” can be calculated based on positions and times collected by a
GPS receiver during a session. Plaintiff does not otherwise show that the patent applicant


                                             8
 Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 9 of 45 Page ID #:3465

intended to limit the meaning of the claim phrase in the manner it urges in its proposed
construction, and the Court finds Plaintiff’s interpretation of the intrinsic record in this
regard unpersuasive. Calories burned is reasonably interpreted as a type of “athletic
performance feedback data,” given this disclosure, and Plaintiff does not identify
passages showing that the patent applicant intended to exclude “calories burned” from a
construction of the term.

        Second, Defendants dispute whether the patent specification adequately discloses
corresponding structure for this claim limitation. Plaintiff asserts that the claim language
itself supplies the algorithm because the claims “require that athletic performance
feedback data be calculated from a series of time-stamped waypoints obtained from a
GPS receiver.” (See Dkt. No. 80 at 2.) Plaintiff suggests that this computation would
require only “high school level math” and “involves determining the distance between
two points” or “dividing the distance by time or time by distances.” (Dkt. No. 77 at 9.)
Defendants note that Plaintiff’s arguments are based on limiting the types of data that
constitute “athletic performance feedback data.” Defendants also assert that at the time of
the invention, computing athletic performance feedback data would not be as simple as
Plaintiff’s expert suggests because the computation would need to account for errors in
the received GPS data. (See Dkt. No. 79 at 5-6.)

       As Plaintiff effectively concedes, the specification at most refers to a GPS module,
memory, and CPU as corresponding structure for this means-plus-function term. (Dkt.
No. 77 at 8.) Further, Plaintiff’s expert does not dispute that a CPU would require special
programming in order to satisfy the claimed function of “computing athletic performance
feedback data from [a] series of time-stamped waypoints.” (Dkt. No. 79 at 1 (citing Dkt.
79-4 (Deposition of Thomas Martin (June 18, 2020) in Philips North America LLC v.
Fitbit, Inc., Case No. 1:19-cv-11586-IT (D. Mass.)) at 48:6-50:14).) In these
circumstances, legal authority requires the asserted patent to disclose an algorithm
representing the corresponding structure for this specially-programmed function:

      [T]he algorithm requirement is necessary ‘[b]ecause general purpose
      computers can be programmed to perform very different tasks in very
      different ways . . . .” [Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech.,
      521 F.3d 1328, 1333 (Fed. Cir. 2008).] Without disclosing any corresponding
      structure, “one of skill simply cannot perceive the bounds of the invention.”
      [Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1341 (Fed. Cir. 2008).]

Noah, 675 F.3d at 1318.

       Particularly when the phrase “athletic performance feedback data” is not limited to
Plaintiff’s proposed data types, there is insufficient disclosure supporting how to compute
various types of “athletic performance feedback data.” As Defendants note as just one


                                              9
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 10 of 45 Page ID #:3466
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 11 of 45 Page ID #:3467

 “means for suspending and      “a processor (and               Indefinite
 resuming operation of said     equivalents thereof) that
 means for computing when       suspends said computing         35 U.S.C. § 112, ¶ 6
 a speed of the athlete falls   when a speed of the athlete
 below a predetermined          is below a predetermined        Structure:
 threshold” (’007 Patent,       threshold and resumes said      Not disclosed
 Claim 7)                       computing when a speed of
                                the athlete is not below said   Function:
                                predetermined threshold”        suspending and resuming
                                                                operation of said means for
                                35 U.S.C. § 112, ¶ 6            computing when a speed of
                                                                the athlete falls below a
                                Structure:                      predetermined threshold
                                a processor and equivalents
                                thereof

                          Function:
                          suspending and resuming
                          operation of said means for
                          computing when a speed of
                          the athlete falls below a
                          predetermined threshold (as
                          construed above)
“means for exchanging GPS No construction necessary Indefinite
route waypoints via said
Internet web site” (’007  Alternatively, “an Internet 35 U.S.C. § 112, ¶ 6.
Patent, Claim 25)
                          web site (and equivalents
                          thereof) that exchanges     Structure:
                          GPS route waypoints”        Not disclosed

                                35 U.S.C. § 112, ¶ 6.           Function:
                                                                exchanging GPS route
                                Structure:                      waypoints via
                                an Internet web site and        said Internet web site
                                equivalents thereof (See,
                                e.g., original claim, col. 9
                                ll. 52-62)

                                Function:
                                exchanging GPS route
                                waypoints



                                             11
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 12 of 45 Page ID #:3468
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 13 of 45 Page ID #:3469
             (c) a security mechanism governing information transmitted between
                    the first personal device and the second device.

’233 Patent at Claim 1 (emphasis added).

       Both parties refer to Figure 5 of the ’233 Patent as a relevant example in
understanding this claim term. Figure 5 shows a personal medical device 100 belonging
to “Victim V.” It further shows connections between personal medical device 100 and a
“Bystander B,” “Responding Personnel R,” and “Dispatcher or Medial Caregiver D.” The
specification explains how each of these other parties can use devices of their own to
communicate with and/or collect relevant information from personal medical device 100,
in the event of an emergency. Both parties appear to agree at a high level that the purpose
of Claim 1’s requirement for “a security mechanism governing information transmitted
between the first personal device and the second device” is to ensure that only
appropriate information is available to the appropriate second party.
        The parties differ, however, in their additional characterization of the claim
language. Defendants refer to the security mechanism’s function as requiring
“continuous” control that allows for “multiple levels of access” to relevant information.
Although not necessarily reflected in its proposed construction, Plaintiff appears to focus
specifically on the issue of the ability of the security mechanism to make a determination
about whether information can actually be transmitted between the claimed devices or
not. It is worth noting that the parties initially supported these competing positions with
competing general-purpose dictionaries and broad statements about the specification’s
goals in governing or “controlling” information transmission.

        In presenting these arguments, the parties also initially gloss over what, exactly,
the specification considers to be a “security mechanism” itself. The specification states
that “the ability of various entities spread around a network to receive and/or transmit to
and control the personal device 100 requires some measure of security.” ’233 Patent at
13:27-29. The specification goes on to list several “possible embodiments of security.”
Id. at 13:41-42. Specifically, the specification identifies “standard encryption
algorithms,” “voice and visual channels of transmission [that] may be controlled for
activation,” “security keys . . . held by a central agency,” and a security key held by the
user of the personal device. Id. at 13:43-54. The specification further describes strategies
for authorization and authentication, such as biometrics, a public/private key system, a
request for access by a user, and pre-authorized authority for certain users. Id. at 13:55-
14:10.

       It is not until Plaintiff’s Responsive Brief that the issue critical to the parties’
dispute (which is allegedly relevant to an issue of patent invalidity) takes center stage.
Plaintiff initially argued that “[w]hile the specification may describe other forms of
security that do not control the transmission of information (such as, for example,
encryption), that is not what was intended by the language actually used in the claim.”
(Dkt. No. 77 at 13.) Through this assertion and as further elaborated in its Responsive
Brief, Plaintiff appears to take the position that the claims require the security mechanism
to be capable of fully preventing transmission of information for there to be “control.”



                                             13
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 14 of 45 Page ID #:3470
       Plaintiff supports its position by citing to its expert, Dr. Martin. Dr. Martin opines
that “encryption is a technique that may protect information, but it does not govern or
control its transmission.” (Dkt. No. 77-6 at ¶ 33.) However, Dr. Martin does not provide
any further explanation or cite to any evidence for this aspect of his opinion. (Id.)
Moreover, the specification expressly discloses “standard encryption algorithms” as a
“possible embodiment of security.” ’233 Patent at 13:41-44. Based on the disclosure in
the specification, the Court finds Dr. Martin’s conclusory opinion should not be afforded
any weight. See SkinMedica, Inc. v. Histogen Inc., 727 F.3d 1187, 1209 (Fed. Cir. 2013)
(finding expert’s opinion “deserves no weight” where opinions were “conclusory and
incomplete; they lack any substantive explanation tied to the intrinsic record; and they
appear to conflict with the plan language of the written description”); see also Phillips,
415 F.3d at 1318-19. Similarly, Plaintiff’s citations to non-technical dictionaries
published at least 14 years after the date the application was filed carry little weight.2

       Plaintiff’s position is otherwise not necessarily supported by the plain meanings of
the terms “govern” and “control,” in the context of the claimed technology. Plaintiff does
not cite sufficient evidence to show that either word relates to an “all or nothing”
approach to overseeing the transmission of data between the claimed first and second
devices. Ultimately, Plaintiff has not presented a sufficient basis to conclude that
“governing information transmitted between the first personal device and the second
device” means “control whether information can be transmitted between the first personal
device and the second device at all.” The Court declines to limit the scope of the claims
in such circumstances, particularly given the disclosed embodiments for types of security
in the specification.
       Defendants’ arguments and late-proposed construction are not entirely satisfactory,
either. Claim 1 is focused on a “first personal device” and a “second device.” Unlike the
embodiment shown in Figure 5 of the specification, there is no requirement on the face of
the claims for a collection of multiple devices that can be swapped out to serve as the
“second device.” Introducing the concept of “multiple levels of access” is somewhat
confusing given this context. Claim 1, on its face, already requires that the security
mechanism govern information transmission. In addition to creating confusion, adding in
the requirement that such “governance” requires a collection of “levels of access” also
effectively narrows the scope of the claims in requiring different “levels,” where no such
requirement for levels is claimed or discussed in the specification.

       Defendants’ reliance on a general-purpose dictionary definition to import the
concept of “continuous” is also questionable. As Plaintiff notes, Defendants’ proposed
definition relates to a king governing his subjects, not technology like that at issue here.
Defendants do not refer to the specification to support this requirement. Construing as
“continuous” could also create confusion about the meaning of this claim phrase.
Although the Court generally agrees with both parties that, considered in the context of
the patent specification, “governing information transmitted” must ultimately serve the
purpose of preventing the wrong user from being able to review (unencrypted)

2
 The application for the ’233 Patent was filed in 2002. ’233 Patent at Cover. Plaintiff’s
cited dictionaries published in 2016 (Dkt. No. 77-11 at 2) and 2020 (Dkt. No. 77-8 at 4).

                                              14
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 15 of 45 Page ID #:3471
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 16 of 45 Page ID #:3472
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 17 of 45 Page ID #:3473
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 18 of 45 Page ID #:3474
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 19 of 45 Page ID #:3475
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 20 of 45 Page ID #:3476
       The term “location determination module” appears in Claim 24 of the ’233 Patent.
Claim 24 depends from Claim 1, which is recited in full in Section III.B.3. Claim 24
recites “[t]he system of claim 1, wherein the first personal device further comprises a
location determination module that determines the geographical location of the first
personal device.” ’233 Patent at Claim 24 (emphasis added). Dependent Claim 25 further
recites “[t]he system of claim 24, wherein the location determination module further
comprises a GPS receiver.” Id. at Claim 25 (emphasis added).

       The parties appear to agree that a GPS system is not a terrestrial system. (Dkt. No.
77 at 15; Dkt. No. 79 at 13.) The parties effectively disagree about whether the term
“location determination module” must necessarily include a “terrestrial location system,”
or whether it could include just a satellite navigation system (such as a GPS receiver).
The parties frame this dispute by focusing on the relationship between dependent Claims
24 and 25 and the law regarding dependent claims using the signal “further comprising.”
Plaintiff argues that “[w]hile the use of ‘further comprising’ may imply an additional
limitation, it does not require the addition of a new, distinct element.” (Dkt. No. 80 at 13.)
Thus, Plaintiff argues Claim 24 “can more broadly be directed to a system directed to
either terrestrial or satellite navigation, while claim 25 more narrowly, and specifically,
requires a GPS receiver.” (Id. (emphasis added).) Defendants argue that Claim 25’s
recitation of “further comprises a GPS receiver” is in addition to what is claimed in
Claim 24. (Dkt. No. 79 at 13.) Thus, in Defendants’ view, the “location determination
module” of Claim 24 must itself already require something different from solely a GPS
receiver.

       The term “location determination module” appears to be used in the patent
specification as a “coined term,” rather than a technical term that would be commonly
understood by a person of skill in the art. In particular, the specification describes an
embodiment where “[Location Determination Module (‘LDS’)] 145 uses a terrestrial
location system. There are several varieties of terrestrial solutions . . . .” ’233 Patent at
13:17-19 (emphasis added). The specification further describes “[i]n one described
embodiment, LDS 145 uses a combination of terrestrial and satellite navigation
systems.” Id. at 13:21-23 (emphasis added). This language in the specification supports
the conclusion that the term must include a terrestrial location system at a minimum, and
in some embodiments may further include a satellite navigation system.

       The claim language, including the use of the phrase “further comprising” in Claim
25, supports this conclusion. Claim 25 recites a location determination module of Claim
24 “further compris[ing] a GPS receiver.” The claim language thus supports that “GPS
receiver” is an additional component relative to the “location determination module”
recited by Claim 24. See Celgene Corp. v. Hetero Labs Ltd., No. 17-3387, 2020 WL
3249117, at *12 (D.N.J. June 16, 2020) (citing David Netzer Consulting Eng’r LLC v.
Shell Oil Co., 824 F.3d 989, 996 (Fed. Cir. 2016)).

      The intrinsic record accordingly supports Defendants’ proposed construction. The
Court construes “location determination module” as “a terrestrial location system.”




                                              20
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 21 of 45 Page ID #:3477
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 22 of 45 Page ID #:3478
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 23 of 45 Page ID #:3479
consistent with the entirety of [the disclosure].” (Dkt. No. 80 at 14 (emphasis in
original).) Plaintiff further argues Defendants’ proposal is inconsistent with Defendants’
position in their IPR petition. (Dkt. No. 77 at 17.) Defendants argue Plaintiff’s proposed
construction “cherry picks from the disclosure.” (Dkt. No. 75 at 11.) Defendants further
argue their IPR position is consistent with their proposed construction. (Dkt. No. 79 at
14.) Neither party provides any additional explanation.

       The Court will adopt a construction consistent with the disclosure in the
specification for “[a] number of mechanisms for doing this signaling.” ’233 Patent at
14:34-35. Specifically, the Court construes the term “means for signaling the bi-
directional communications module to transition from the powered-down state to the
powered-up state” as:

      Subject to 35 U.S.C. § 112 ¶ 6

      Claimed Function: “signaling the bi-directional communications module to
      transition from the powered-down state to the powered-up state”

      Corresponding Structure: “a mechanical signal, a magnetic signal, sound or
      ultrasound, infrared provided there is a direct line of sight to the
      communications module, radio frequency, and structural equivalents thereof.”
      See ’233 Patent at 14:34-60, Fig. 7.

The Court notes this construction is most consistent with Defendants’ description of the
corresponding structure identified in their IPR petition. (Dkt. No. 77-14 at 21 (“The
specification describes the corresponding structure for the claimed function as:
components capable of providing a magnetic, mechanical, sound or ultrasound, infrared,
or radio frequency signal, and structural equivalents thereof.”).) The Court also finds that
neither party provided a sufficient basis to depart from the clear disclosure in the
specification.




                                             23
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 24 of 45 Page ID #:3480
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 25 of 45 Page ID #:3481

                  including a wireless link to a network, the generic input/output
                  port for receipt of a health parameter from a health monitoring
                  device or visual data from a digital camera, the health parameter
                  or visual data corresponding to a patient's disease state or
                  condition;
             wherein in the event of an interruption of the wireless connection
                  between the internet-enabled wireless web device and the server,
                  the internet-enabled wireless web device is configured to store
                  the health parameter or visual data in a memory or on the
                  removable memory device.

      17. The system of claim 16, wherein the internet-enabled wireless web
      device is selected from the group consisting of: an internet-enabled mobile
      phone; a handheld, palm, or laptop computer or personal digital assistant
      having an optional implemented or integral wireless capability; and a hybrid
      device of a handheld computer and mobile telephone.

’958 Patent at Claims 15, 16 and 17 (emphasis added).

       The parties’ dispute centers around whether an “internet-enabled wireless web
device” (“WWD”) is properly construed as a device “designed to display interactive
information.” (Dkt. No. 77 at 17.) Plaintiff argues the interactive connection of a WWD
is a “defining characteristic” because the specification distinguishes prior art systems
limited to “a mere one-way non-interactive data transfer.” (Id.) Plaintiff further argues the
WWDs identified in embodiments in the specification and recited in Claim 17 are “all
examples of interactive internet-enabled devices.” (Id. at 18.) Defendants argue
Plaintiff’s proposed construction of “designed to” is an improper subjective addition, and
that “interactive” is likewise a new requirement.6 (Dkt. No. 79 at 22-23.)

       The specification states that “the present invention provides a method and system
for assisting patients to manage a disease or maintain a healthy lifestyle by collecting
health-related data and providing information in response to those data by means of a
WWD designed to display interactive information through a connection to the Internet.”
’958 Patent at 3:27-32. The specification describes “a less interactive embodiment,”
where a device application measures a diabetic patient’s blood glucose level and reports
the same to the server application. Id. at 8:63-66. The specification further describes a

6
  In their Opening Brief, Defendants proposed “internet-enabled wireless web device”
(’958 Patent) should receive the same construction as “web-enabled wireless phone”
(’377 Patent). (Dkt. No. 75 at 15-16.). In their Responsive Brief, however, Defendants
shifted to plain and ordinary meaning for the term “internet-enabled wireless web
device.” (Dkt. No. 79 at 22-23.)

                                             25
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 26 of 45 Page ID #:3482
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 27 of 45 Page ID #:3483

 “health monitoring device” No construction necessary         “medical device, not
 (’958 Patent, Claims 15,                                     exercise machine”
 16)

        Because of the related nature of the parties’ disputes, the Court considers the
disputed terms (1) “[a/the] health parameter / the health parameter indicative of a disease
state or condition of a patient / the health parameter or visual data corresponding to a
patient’s disease state or condition,” (2) “disease state or condition,” and (3) “health
monitoring device” together. The terms appear in Claims 15 and 16 of the ’958 Patent,
which are recited in full in Section III.B.10. Claim 15 recites in part a WWD “to receive
data corresponding to a health parameter of a patient from a health monitoring
device . . . , the health parameter indicative of a disease state or condition of a
patient . . . .” ’958 Patent at Claim 15. Claim 16 recites in part a WWD “running an
application, the application functioning to accept inputs from a first communications
port . . . , the first communications port including a generic input/output port . . . , the
generic input/output port for receipt of a health parameter from a health monitoring
device or visual data from a digital camera, the health parameter or visual data
corresponding to a patient’s disease state or condition . . . .” Id. at Claim 15.

       The parties’ dispute centers around whether the “health” parameter terms in the
’958 Patent are limited to patients who are ill or sick, or whether they include patients
who are healthy. Defendants assert the specification discloses two separate embodiments,
one “for managing the disease state or condition of a patient,” and the second “relating to
nutrition or exercise.” (Dkt. No. 75 at 20.) Defendants argue the claims of the ’958 Patent
are limited to the first embodiment, because the patent applicant disclaimed the second
embodiment during prosecution of a later, related patent. (Id.)

      “[A] patentee may limit the meaning of a claim term by making a clear and
unmistakable disavowal of scope during prosecution. . . . This may occur, for example,
when the patentee explicitly characterizes an aspect of his invention in a specific manner
to overcome prior art.” Purdue Pharma L.P. v. Endo Pharms. Inc., 438 F.3d 1123, 1136
(Fed. Cir. 2006). This type of “prosecution history disclaimer” can also be based on
statements made during the prosecution of related patent applications:

      Any statement of the patentee in the prosecution of a related application as to
      the scope of the invention would be relevant to claim construction, and the
      relevance of the statement made in this instance is enhanced by the fact that it
      was made in an official proceeding in which the patentee had every incentive
      to exercise care in characterizing the scope of its invention.

Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350 (Fed. Cir. 2004).


                                             27
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 28 of 45 Page ID #:3484


       Defendants’ arguments specifically focus on the patent applicant’s statements
during prosecution of U.S. Patent No. 8,712,510 (“the ’510 Patent”), which is a
continuation-in-part of the ’958 Patent. The ’510 Patent is titled “Method and Apparatus
for Exercise Monitoring Combining Exercise Monitoring and Visual Data with Wireless
Internet Connectivity.” During prosecution of the ’510 Patent, the patent applicant made
several statements to overcome double-patenting rejections over Claims 1-17 of the ’958
Patent. Specifically, the patent applicant stated that “the claims in ’958 . . . only relate to
disease states or conditions of a patient. They do not relate to exercise parameters, much
less to specific exercise monitors and machine such as treadmills.” (Dkt. No. 76-11 at 17
(emphasis added).) In a later response, the patent applicant again stated that “[a]s noted
previously, the claims noted in ‘958 only relate to disease states or conditions of a
patient. While ‘958 includes reception and transmission of visual data, there is no
teaching or disclosure of monitoring exercise . . . .” (Dkt. No. 76-12 at 21 (emphasis
added).)

       Patent applicant’s clear and unmistakable disavowal of scope during prosecution of
the ’510 Patent limits the scope of Claims 1-17 of the ’958 Patent. Specifically, the patent
applicant stated on two occasions that the claims of the ’958 Patent “only relate to disease
states or conditions of a patient,” as opposed to other considerations such as “exercise
parameters.” (Dkt. No. 76-11 at 17; Dkt. No. 76-12 at 21 (emphasis added).) Given this
clear and unequivocal disclaimer during prosecution, any more general discussion in the
patent specification of the ’958 Patent fails to warrant a different outcome regarding the
meaning of the term.

       Through its position, Plaintiff effectively concedes that prosecution history
disclaimer applies, but then apparently attempts to broaden the plain meaning of the
phrase “disease states or conditions of a patient” to cover parameters generally related to
a patient’s health and wellness. This position is inconsistent with how the patent applicant
distinguished “disease states or conditions” from “exercise parameters” during
prosecution. Moreover, the Court agrees with Defendants that the intrinsic record
separates general health and wellness parameters like “nutrition and exercise” from
parameters relating to “disease states or conditions,” i.e. “illness.”

       The Court construes the term “[a/the] health parameter” to mean “health parameter
corresponding to a patient’s disease state or condition.” The Court finds it unnecessary to
construe the terms “the health parameter indicative of a disease state or condition of a
patient / the health parameter or visual data corresponding to a patient’s disease state or
condition,” as those terms already explicitly refer to a patient’s “disease state or
condition.” The Court simply rejects in this Order Plaintiff’s suggestion that “disease
state or condition” is a broad phrase encapsulating, for example, a “healthy individual
interested in maintaining a healthy physiologic balance.” Based on a similar


                                              28
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 29 of 45 Page ID #:3485
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 30 of 45 Page ID #:3486

             h. receiving a calculated response from the server, the response
                associated with a calculation performed by the server based on the
                exercise-related information; and
             i. using the application, displaying the response.

      4. The method of claim 1, wherein the web-enabled wireless phone receives
      exercise-related information over a transmission medium, the transmission
      medium including a wired connection or a wireless connection.

’377 Patent at Claims 1, 4 (emphasis added).

      The parties dispute whether a “web-enabled wireless phone” is limited to a device
“without computing and processing capability.” Defendants argue in favor of such a
construction because “the applicant[] surrender[ed] claim scope” during prosecution.
(Dkt. No. 75 at 15-16.)

       During prosecution, the Examiner rejected, inter alia, Claims 1 and 4 as being
obvious over two prior art references. (Dkt. No. 76-7 at 10.) Specifically, the Examiner
stated that it would be obvious that a conventional computer could be replaced by a
mobile phone. (Id. at 11.) In its response, the applicant distinguished the mobile phones at
the time of the response (in 2011) from those at the time of the invention (in 1999). The
applicant stated “the relatively small amount of memory and processing capability
provided on a wireless phone in the 1990s, as compared to the present time, severely
limited the functionality of applications running on the wireless phone.” (Id.) The
applicant stated that as a result, the claimed system provided “significant application
functionality on the server, . . . thus freeing memory and processing” on the wireless
phone. (Id.)

       As noted above, an applicant must make “a clear and unmistakable disavowal of
scope during prosecution” to warrant a finding of prosecution history disclaimer. Purdue
Pharma, 438 F.3d at 1136. Here, the applicant argued that the “relatively small amount
of memory and processing capability” of a mobile phone in the 1990’s did not render
obvious a conventional computer replacing it. (Dkt. No. 76-7 at 11 (emphasis added).)
The applicant’s statements do not constitute the type of “clear and unmistakable”
disclaimer that warrants Defendants’ proposed construction that a “web-enabled wireless
phone” has no amount of computing and processing capabilities.

      This conclusion is further supported by the ’377 Patent. Defendants’ proposed
construction describes a device “without computing and processing capability.”
However, the claims recite a device with at least some “computing and processing
capability.” E.g., ’377 Patent at Claim 1 (reciting a method for downloading an
application to a web-enabled wireless phone, coupling the phone to a device, rendering a


                                            30
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 31 of 45 Page ID #:3487
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 32 of 45 Page ID #:3488
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 33 of 45 Page ID #:3489
  “calculated response from      No construction necessary       “calculation performed
  the server, the response                                       at the server based on the
  associated with a                                              exercise related
  calculation performed by                                       information sent to the
  the server based on the                                        server during the time of
  exercise-related                                               exercise”
  information” (’377 Patent,
  Claim 1)

       Because of the related nature of the parties’ disputes, the Court considers the
disputed terms (1) “a method for interactive exercise monitoring,” (2) “sending the
exercise-related information to an internet server,” and (3) “calculated response from the
server, the response associated with a calculation performed by the server based on the
exercise-related information” together. The terms appear in Claim 1 of the ’377 Patent.
Again, Claim 1 of the ’377 Patent recites:

      A method for interactive exercise monitoring, the method comprising the
      steps of:
             a. downloading an application to a web-enabled wireless phone directly
                from a remote server over the internet;
             b. coupling the a [sic] web-enabled wireless phone to a device which
                provides exercise-related information;
             c. rendering a user interface on the web-enabled wireless phone;
             d. using the application, receiving data indicating a physiologic status
                of a subject;
             e. using the application, receiving data indicating an amount of exercise
                performed by the subject;
             f. wherein at least one of the data indicating a physiologic status of a
                subject or the data indicating an amount of exercise performed by the
                subject is received from the device which provides exercise-related
                information, and wherein the data indicating a physiologic status of
                a subject is received at least partially while the subject is exercising;
             g. sending the exercise-related information to an internet server via a
                wireless network;
             h. receiving a calculated response from the server, the response
                associated with a calculation performed by the server based on the
                exercise-related information; and
             i. using the application, displaying the response.

’377 Patent at Claim 1 (emphasis added).

     The parties dispute whether the “exercise-related information” terms require
monitoring and uploading of information to occur in “real-time.” Defendants argue the


                                              33
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 34 of 45 Page ID #:3490
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 35 of 45 Page ID #:3491

             a sensor arranged to be attached at any one of a plurality of positions
                   on a body of a subject for obtaining a measured value
                   representing a physical or a physiological quantity of the subject;
                   and
             a processor coupled to said sensor, said processor being arranged to:
                   determine one of the plurality of positions on the subject to which
                          the sensor is attached by analyzing the measured value for
                          features that are position-dependent, and
                   derive a subject-related value from the measured value, where
                          the derivation of the subject-related value also depends on
                          the one of the plurality of positions of the sensor on the
                          subject.

’192 Patent at Claim 1 (emphasis added). Claim 20 recites:

      A method of deriving a value relating to a subject, the method comprising:
           attaching a sensor to any one of a plurality of positions on the subject;
           obtaining, in a processor, at least one measured value from the sensor
                  attached to the subject, the measured value representing a
                  physical or a physiological quantity of the subject;
           determining, using the processor, the one of the plurality of positions
                  on the subject to which the sensor is attached by analyzing the
                  measured value for features that are position-dependent; and
           deriving, using the processor, a subject-related value from the measured
                  value in dependence on the one of the plurality of positions of
                  the sensor on the subject.

Id. at Claim 20 (emphasis added).

       The parties’ dispute centers around whether the sensor can only be placed on one
of a plurality of positions, or whether it can be placed anywhere on the body. Plaintiff
argues that the specification contemplates “one of a plurality of more generalized
positions,” such as a wrist, waist, or lower leg. (Dkt. No. 77 at 22.) Defendants argue that
“nothing in the specification limits the locations the monitor can be placed on the body.”
(Dkt. No. 75 at 11.)

       The specification states that “a plurality of sensors are attached at different
positions on the subject.” ’192 Patent at 3:3-4. The specification further states that
“[a]ccording to an aspect of the invention, the plurality of positions includes at least two
of the following: a wrist, a lower arm, an upper arm, a lower leg, an upper leg, a waist, a
chest, a neck, a head.” Id. at 3:9-13. Dependent Claim 2 similarly recites “[t]he
measuring system as claimed in claim 1, wherein the sensor is arranged to be attached at


                                             35
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 36 of 45 Page ID #:3492
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 37 of 45 Page ID #:3493
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 38 of 45 Page ID #:3494

                   derive a subject-related value from the measured value, where
                         the derivation of the subject-related value also depends
                         on the one of the plurality of positions of the sensor on
                         the subject.

’192 Patent at Claim 1 (emphasis added).

      The language of Claim 1 already requires that the subject-related value derived
from the measured value “also depends on the one of the plurality of positions of the
sensor on the subject.”

       Plaintiff argues that the claim phrase “is not limited to compensating for
measurement deviations (but is more generally dependent on one of a plurality of
positions).” (Dkt. No. 77 at 23-24.) Defendants argue that “[o]nce the system of the ’192
Patent knows where the sensor is located on the body, it will automatically adapt the
measured value to compensate for measurement deviations that result from the location
of the sensor.” (Dkt. No. 75 at 12.) To support their argument that the disputed claim
phrase reflects this interpretation and requires compensation for “measurement
deviations” specifically, Defendants refer to a preferred embodiment in the patent
specification and an excerpt of the prosecution history. (Id. at 13.) Defendants’ cited
excerpts appear to simply track the plain claim language by noting that the system
described in the ’192 Patent will adjust a measured value by taking into account the
location of a placed sensor. See, e.g., ’192 Patent at 3:51-64.

      It is not entirely clear whether the parties indeed have a dispute regarding the
meaning of this claim limitation. It seems possible that Plaintiff may simply object to
Defendants’ proposed use of the phrase “measurement deviations.” Although not used in
such a manner during prosecution, in common parlance, this phrase could be read as
having a negative connotation, such as by referring to a measurement error. The Court
also notes that the phrase does not appear at all designed to aid a juror’s understanding of
the meaning of this claim term. Defendants also provide no basis in either brief for their
proposal that the processor “automatically adapt the measured value to compensate” as
opposed to the claimed requirement that it “derive a subject-related value from the
measured value,” and the Court finds no basis to adopt such a requirement on the sparse
record before it.

       Plaintiff is also somewhat cursory and vague in its position and the implications of
its position, which leads the Court to pause on its arguments as well. In Plaintiff’s
Responsive Brief, for example, Plaintiff merely notes that the claim should not be
narrowed “to specific embodiments that concern specific methods for compensating for
measurement deviations (as opposed to, more generally, the location on the body).” (Dkt.
No. 80 at 24.) It is not clear exactly what Plaintiff means by this assertion. The Court


                                             38
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 39 of 45 Page ID #:3495
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 40 of 45 Page ID #:3496
  “warning indication when       No construction necessary      Indefinite
  the user’s physical
  condition is undesirable”      Not indefinite
  (’542 Patent, Claim 13)

      Because of the related nature of the parties’ disputes, the Court considers the
disputed terms for the ’542 Patent together. The terms appear in Claim 13 of the ’542
Patent, which recites:

      13. A method for maintaining wellness in a user comprising the following
      steps:
             a. using one or more sensors physically coupled to the user and
                connected to a network, to monitor one or more vital parameters,
                providing data representative of the user's physical condition;
             b. analyzing the one or more vital parameters using a statistical
                analyzer, trained with training data representing physiological
                conditions determined to be undesirable for the user to analyze the
                vital parameters to determine if the physiological conditions are
                undesirable; and
             c. generating a warning indication when the user’s physical condition
                is undesirable.

’542 Patent at Claim 13 (emphasis added).

       Defendants argue two aspects of the terms are indefinite: “undesirable for the user”
and “vital parameters.” (Dkt. No. 75 at 23-24.) Defendants argue “undesirable” is
indefinite because it is facially subjective, and “vital parameters” is indefinite because the
’542 Patent “never defines the boundaries of what ‘vital parameters’ should be monitored
or assessed to determine whether physical conditions are ‘undesirable.’” (Id. at 24-25.)
Plaintiff argues one of ordinary skill would understand the terms in light of the
specification and exemplary embodiments. (Dkt. No. 77 at 24.)

        Defendants have not shown by clear and convincing evidence that either
“undesirable for the user” or “vital parameters” is indefinite. In presenting their
arguments for indefiniteness of both phrases, Defendants argue that “neither the
specification nor the claim language ever define or provide proper contextual
support . . . .” (Dkt. No. 75 at 23.) The ’542 Patent is titled “Health Monitoring
Appliance,” and states it is a “heart monitoring system for a person . . . .” ’542 Patent at
Title, Abstract. Claim 13 further recites “[a] method for maintaining wellness in a
user . . . .” Id. at Claim 13. The specification further describes examples relating to
health. E.g., id. at 1:61-63 (“a heart disease recognizer coupled to the sound transducer to
determine cardiovascular health”); id. at 2:4-5 (“an accelerometer to detect a dangerous
condition”); id. at 2:12-13 (“an accelerometer to detect a dangerous condition such as a
falling condition”); id. at 2:30 (“processing the [infant] vital parameter to detect SIDS
onset”). In light of these disclosures, Defendants have not shown by clear and convincing
evidence that one of skill would understand the patent’s disclosures to be related to any
field other than health monitoring.


                                              40
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 41 of 45 Page ID #:3497


       Regarding the term “undesirable for the user,” the specification describes data
“determined to be undesirable for the patient, given his age, weight, and physical
limitations, among others.” Id. at 9:26-29. The specification further provides examples of
monitoring data to detect undesirable conditions. For example, the specification describes
a patient whose “glucose level should be within a well-established range.” Id. at 9:29-30.
The specification also describes a patient monitored with “an accelerometer to detect a
dangerous condition such as a falling condition.” Id. at 2:12-14. The specification also
describes placing a sensor in an infant’s diaper to collect infant vital parameters “to detect
SIDS onset.” Id. at 2:29-30. The specification also describes use of a sound transducer
“to transmit heart sound over the wireless network to a remote listener if the recognizer
identifies a cardiovascular problem.” Id. at 63-65. In light of these disclosures,
Defendants have not shown by clear and convincing evidence that one of skill in the art
in health monitoring could not determine what would be undesirable for a patient, given
the patient’s individual characteristics. Of note, Defendants have not cited any evidence
to show that persons of skill in the art would disagree as to what is “desirable” for a
particular patient, when that term is considered in the context of health monitoring and a
person of skill’s respective knowledge of correlations between a particular type of data
and a particular medical condition. Defendants’ cited authority focuses on the subjective
aspect of what is “aesthetically pleasing.” (Dkt. No. 79 at 24.) However, unlike the
subjective aspect of Defendants’ cited authority, the specification here indicates a
“desirable” treatment for a patient is one akin to treatment objectively in the best interests
for the health of the patient. Moreover, Defendants’ example that two patients could have
identical blood pressure readings, but that those readings could be identified as desirable
and undesirable: (1) is inapposite to the claim language specifying a parameter is
“undesirable for the user” (i.e., a singular user) and (2) is unsupported by any evidence
or expert testimony.

        Furthermore, Claim 13 is not wholly directed towards determining whether a
condition is undesirable. It recites a “method for maintaining wellness” in which a
statistical analyzer is “trained with training data representing physiological conditions
determined to be undesirable for the user . . . .” ’542 Patent at Claim 13. In ABS Global,
Inc. v. Inguran, LLC, the court determined claims reciting a “desired” and “acceptable”
purity were not indefinite, because the claims recited “a procedure for achieving a certain
purity or quantity.” No. 14-cv-503, 2016 WL 3963246, at *26 (W.D. Wis. July 21, 2016).
Similarly here, Claim 13 recites a statistical analyzer trained with data to communicate
when a user’s vital parameters correspond to the training data representing physiological
conditions.

       Regarding “vital parameters,” the Court determines the term is not indefinite for
the same reasons. Defendants have not proven by clear and convincing evidence that one
of skill in the art would not understand which parameters were vital to determine an
undesirable physical condition for an individual patient. Furthermore, the specification
provides examples of such parameters. E.g., ’542 Patent at 1:56-57 (“heart rate, heart rate
variability, respiratory rate, fluid status, posture and activity”); id. at 2:34-47 (listing
parameters including respiratory rate, oxygen saturation, electrocardiogram, heart rate,
core temperature, etc.).



                                             41
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 42 of 45 Page ID #:3498
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 43 of 45 Page ID #:3499

“body or physiological parameters” (’233          Not indefinite; no construction
Patent, Claims 8, 9)


“location determination module” (’233             “a terrestrial location system”
Patent, Claim 24)


“the bi-directional communications                Smaller term “powered-down state”
module has a powered-down state” (’233            construed as “a state in which no power
Patent, Claim 26)                                 is consumed”

“means for signaling the bi-directional       Subject to 35 U.S.C. § 112 ¶ 6
communications module to transition from
the powered-down state to the powered-up      Claimed Function: “signaling the bi-
                                              directional communications module to
date” (’233 Patent, Claim 26)                 transition from the powered-down state to
                                              the powered-up state”
                                              Corresponding Structure: “a mechanical
                                              signal, a magnetic signal, sound or
                                              ultrasound, infrared provided there is a
                                              direct line of sight to the communications
                                              module, radio frequency, and structural
                                              equivalents thereof.” See ’233 Patent at
                                              14:34-60, Fig. 7.

“internet-enabled wireless web device”            No construction
(’958 Patent, Claims 15-17)


“[a/the] health parameter / the health            term “[a/the] health parameter” construed
parameter indicative of a disease state or        as “health parameter corresponding to a
condition of a patient / the health               patient’s disease state or condition”
parameter or visual data corresponding to
a patient’s disease state or condition”
(’958 Patent, Claims 15, 16)
“disease state or condition” (’958 Patent,        No construction
Claims 15, 16)




                                             43
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 44 of 45 Page ID #:3500

“health monitoring device” (’958 Patent,             “a device for monitoring disease states or
Claims 15, 16)                                       conditions of a patient”


“a method for interactive exercise                   No construction
monitoring” (’377 Patent, Claim 1)

“web-enabled wireless phone” (’377                   No construction
Patent, Claims 1, 4)
“wherein at least one of the data indicating         Not indefinite; no construction
a physiologic status of a subject or the data
indicating an amount of exercise
performed by the subject is received from
the device which provides exercise-related
information, and wherein the data
indicating a physiologic status of a subject
is received at least partially while the
subject is exercising” (’377 Patent, Claim
1)
“sending the exercise-related information            No construction
to an internet server” (’377 Patent, Claim
1)

“calculated response from the server, the            No construction
response associated with a calculation
performed by the server based on the
exercise-related information” (’377 Patent,
Claim 1)
“any one of a plurality of positions on a            No construction
body of a subject” (’192 Patent, Claims 1,
20)

“analyzing the measured value for features           No construction
that are position dependent” (’192 Patent,
Claims 1, 20)




                                                44
Case 2:19-cv-06301-AB-KS Document 102 Filed 08/28/20 Page 45 of 45 Page ID #:3501

“derive a subject-related value from the            No construction
measured value, where the derivation of
the subject-related value also depends on
the one of the plurality of positions of the
sensor on the subject (192 Patent, Claims
1, 20)

“using one or more sensors physically               Not indefinite; no construction
coupled to the user and connected to a
network, to monitor one or more vital
parameters, providing data representative
of the user’s physical condition” (’542
Patent, Claim 13)
“Analyzing the one or more vital                    Not indefinite; no construction
parameters using a statistical analyzer”
(’542 Patent, Claim 13)
“trained with training data representing            Not indefinite; no construction
physiological conditions determined to be
undesirable for the user” (’542 Patent,
Claim 13)
“warning indication when the user’s                 Not indefinite; no construction
physical condition is undesirable” (’542
Patent, Claim 13)


     IT IS SO ORDERED.




                                               45
